Citation Nr: 9919160	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-05 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

Entitlement to service connection for right ear hearing loss.

Entitlement to service connection for left ear hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1943 to April 
1946, and prior active service that began in February 1942.

This appeal comes to the Board of Veterans' Appeals (Board) 
from 1996 RO rating decisions that denied service connection 
for bilateral hearing loss and tinnitus.



REMAND

Service medical records note the veteran's history of right 
mastoidectomy in 1936 and the report of his medical 
examination for induction in January 1942 shows right ear 
hearing of 12/20 and left ear hearing of 20/20.  At a medical 
examination for Officer Candidate School in September 1942 
the right ear hearing was 20/20 and the left ear hearing was 
20/20.  The report of his medical examination for separation 
from service in March 1946 reveals right ear hearing of 11/15 
and left ear hearing of 15/15.  These records do not show 
treatment for hearing problems and do not reveal the presence 
of tinnitus.

The post-service medical records do not demonstrate tinnitus 
and bilateral hearing loss until the 1990's, but note a 
history of tinnitus since service and of hearing problems 
since around 1980.  In November 1995, the veteran underwent 
VA audiometric testing and examination.  The audiometric 
testing showed bilateral sensorineural hearing loss and 
tinnitus, and the examiner who saw the veteran answered the 
question as to whether tinnitus was causally related to the 
veteran's military service with the opinion that the tinnitus 
should be granted service connection if the hearing loss is 
service related.  This opinion is inadequate as it does not 
answer the question as to whether or not the veteran's 
tinnitus is related to service.  The veteran has submitted 
medical literature to the effect that tinnitus can be caused 
by exposure to loud noises.  Where there is a reasonable 
possibility that a current condition is related to a 
condition experienced inservice, VA should seek a medical 
opinion as to whether the veteran's disabilities are in any 
way related to or a residuals of a condition experienced in 
service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).

Private medical reports show that the veteran was treated for 
tinnitus and bilateral hearing loss in the 1990's.  Reports 
from Dennis L. Draizin, M.D., link the veteran's tinnitus to 
noise exposure in service and note that his bilateral hearing 
loss is age related.  The overall evidence leaves the Board 
uncertain as to the onset of the veteran's bilateral hearing 
loss and tinnitus, and as to the etiologies of these 
conditions.


In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The veteran should be scheduled for a 
VA ear examination in order to determine 
the nature and extent of his hearing loss 
and tinnitus, and to obtain opinions as 
to the etiology of these conditions.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should give a fully reasoned 
opinion as to whether it is at least as 
likely as not that the veteran's 
bilateral hearing loss and/or tinnitus is 
related to an incident of service.  The 
examiner should comment on the 
significance of the right mastoidectomy 
in 1936 on the veteran's hearing loss and 
support his or her opinions by discussing 
medical principles as applied to specific 
medical evidence, including the opinions 
of Dr. Draizin, in the veteran's case.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

2.  After the above action, the RO should 
review the claims.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










